 III the Matter of EAGLE-PHENIX MILLSandTEXTILE WORKERSORGANIZING COMMITTEEIn the Matter of EAGLE & PHENIX MILLSandTEXTILE WORKERSORGANIZING COMMITTEECases Nos. R-4.56 and C-944, respectivelySUPPLEMENTAL DECISIONANDORDERJuly 13, 1939On February 16, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Second Direction ofElection in the above-entitled proceeding.'The Second Direction ofElection, as amended,2 provided that an election by secret ballot beconducted within thirty (30) days from March 24, 1939, under thedirection and supervision of the Regional Director for. the TenthRegion (Atlanta, Georgia), among all employees of Eagle & PhenixMills, Columbus, Georgia, herein called the respondent, who' wereemployed during the. pay-roll period next. preceding March' 24, 1939,excluding clerical and supervisory elilployees and those -who had sincequit or been discharged for cause, to determine whether or not theydesired to be represented by Textile Workers Organizing Committee,herein called the Union, for the purposes of collective bargaining.Pursuant to the Second Direction of Election, an election by secretballot was conducted on April 14, 1939, at Columbus, Georgia.Fullopportunity was afforded all the parties to the investigation to partici-pate in the conduct of the ballot and to make challenges. , On April18, 1939, the Regional Director, acting pursuant to Article, III, Sec-tion 9, of National Labor Relations Board Rules and-Regulations-Series 1, as amended, issued and duly served upon the parties hisIntermediate Report upon the ballot.i11 N.L. R. B 3612 11 N. L. R B, 372; 12 N.L R B 164.13 N. L. R. B., No. 66.593 594DECISIONSOF NATIONALLABOR RELATIONS BOARDAs to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote______________________________ 1,595Total number of ballots cast_______________________________ 1,514Total number of ballotscastfor Textile WorkersOrganizingCommittee affiliated with the C. I. O_____________________729Total.numberofballotscastagainstTextileWorkersOrganizing Committee affiliated with the C. I. O----------752Total number of challengedballots_________________________26Total number of void ballots_______________________________5Total numberof blank ballots_____________________________2On May 5, 1939, pursuant,to an extension of time granted for thatpurpose, the Union filed with the Regional Director objections to theIntermediate Report on the ballot alleging, in substance, that therespondent had posted improper notices of election and had by itssupervisory employees persuaded and warned eligible employees tovote against the Union.The Regional `Director has reported, first,that the respondent removed its own notice prior to the election andsubstituted for it a notice prepared by agents of the Board, and sec-ond, that although given opportunity to do so, the Union has furnishedno information tending to establish interference by the respondent.The Regional Director has not found that the objections raise a sub-stantial or material issue, with respect to the conduct of the ballot.The results of the election show that no collective bargaining repre-sentative has been selected by a majority of the employees.The peti-tion for investigation and certification of representatives of employeesof Eagle & Phenix Mills, Columbus, Georgia, will therefore bedismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act, 49Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT Is HEREBY ORDEREDthat the petition for investigation and certifica-tion of representatives of employees of Eagle,& Phenix Mills, Colum-bus,Georgia, filed by Textile Workers Organizing Committee, be,and it hereby is, dismissed.M.WTT.T.TAMM.LEISERSON took no part in the consideration of theabove Supplemental Decision and Order.